IN THE SUPREME COURT OF NORTH CAROLINA

                                         No. 402A19

                                      Filed 17 July 2020

 IN THE MATTER OF: R.A.B.



      On writ of certiorari pursuant to N.C.G.S. § 7A-32(b) to review orders entered

on 11 July 2019 by Judge Regina M. Joe in District Court, Moore County. This matter

was calendared for argument in the Supreme Court on 19 June 2020 but was

determined on the record and briefs without oral argument pursuant to Rule 30(f) of

the North Carolina Rules of Appellate Procedure.


      Jerry D. Rhoades, Jr. for petitioner-appellees.

      Edward Eldred for respondent-appellant father.


      NEWBY, Justice.


      Respondent-father appeals from the trial court’s 11 July 2019 adjudication and

disposition orders terminating his parental rights to the minor child R.A.B. (Rose).1

Counsel for respondent-father has filed a no-merit brief pursuant to Rule 3.1(e) of the

North Carolina Rules of Appellate Procedure. We conclude the issue identified by

counsel in respondent-father’s brief as arguably supporting the appeal is meritless

and therefore affirm the trial court’s orders.




      1   A pseudonym is used to protect the identity of the juvenile and for ease of reading.
                                     IN RE R.A.B.

                                   Opinion of the Court



      On 3 February 2014, a Catawba County grand jury indicted respondent-father

based on criminal conduct against Rose, including one count of first-degree rape of a

child, four counts of taking indecent liberties with a child, and three counts of first-

degree sexual offense with a child. Rose’s mother was charged with taking indecent

liberties with a child. DSS had already filed a juvenile petition, and on 10 March

2014, Rose was adjudicated an abused and neglected juvenile. DSS received custody

of Rose. On 20 October 2014, the trial court entered an order ceasing reunification

efforts with both parents and setting the permanent plan for Rose as adoption. On 4

December 2014, DSS placed Rose with petitioners. On 18 December 2015, petitioners

were granted guardianship of Rose with the parents’ consent.

      On 24 February 2017, respondent-father was convicted by a jury of first-degree

rape of a child, four counts of taking indecent liberties with a child, and three counts

of first-degree sexual offense with a child. Respondent-father appealed to the North

Carolina Court of Appeals, and the Court of Appeals found no error in defendant’s

conviction for rape but reversed defendant’s remaining convictions and remanded for

resentencing. State v. Blankenship, 259 N.C. App. 102, 814 S.E.2d 901 (2018), disc.

review denied, 372 N.C. 295, 827 S.E.2d 98 (2019).

      On 2 October 2018, petitioners filed a petition to terminate respondent-father’s

parental rights. Rose’s mother had previously relinquished her parental rights and

consented to adoption and thus was not named as a party. Petitioners alleged that

respondent-father had raped and sexually assaulted Rose and that grounds existed

                                           -2-
                                      IN RE R.A.B.

                                   Opinion of the Court



to terminate his parental rights for abuse and/or neglect. See N.C.G.S. § 7B-1111(a)(1)

(2019). Following a hearing held on 16 May 2019, the trial court entered orders on 11

July 2019 terminating respondent-father’s parental rights.

      On 31 July 2019, respondent-father gave timely notice of appeal pursuant to

N.C.G.S. §§ 7A-27(a)(5) and 7B-1001(a1)(1), but improperly designated the Court of

Appeals as the court to which appeal was being taken. On 19 November 2019,

respondent-father filed a petition for writ of certiorari seeking review of the trial

court’s orders. On 19 December 2019, petitioners moved to dismiss respondent-

father’s appeal. On 20 December 2019, we granted respondent-father’s petition for

writ of certiorari and denied petitioners’ motion to dismiss the appeal.

      Counsel for respondent-father has filed a no-merit brief on his client’s behalf

under Rule 3.1(e) of the Rules of Appellate Procedure. In his brief, counsel identified

one issue that could arguably support an appeal, but also stated why he believed the

issue lacked merit. Counsel has advised respondent-father of his right to file pro se

written arguments on his own behalf and provided him with the documents necessary

to do so. Respondent-father has not submitted written arguments to this Court.

      We carefully and independently review issues identified by counsel in a

no-merit brief filed pursuant to Rule 3.1(e) in light of the entire record. In re L.E.M.,

372 N.C. 396, 402, 831 S.E.2d 341, 345 (2019). After conducting this review, we are

satisfied the trial court’s 11 July 2019 orders are supported by clear, cogent, and



                                           -3-
                                    IN RE R.A.B.

                                  Opinion of the Court



convincing evidence and based on proper legal grounds. Accordingly, we affirm the

trial court’s orders terminating respondent-father’s parental rights.

      AFFIRMED.




                                          -4-